Title: To James Madison from Benjamin Stuart Chambers, 6 August 1814
From: Chambers, Benjamin Stuart
To: Madison, James


        
          My Dear Sir
          Geo. Town Ky. 6th. August 1814
        
        The character & habits of the western people are adapted for a mounted corps. And this discription of force is thought by a large majority in this state as the most efficient corps that can be carried into the field of action; and has been rendered more popular from recent events. The unexampled battle on the Thames in Cannada the 5th. of Oct. 1813 is fresh in the minds of the people, and proves beyond contradiction, that this kind of force can be used to great advantage. Col R. M Johnson did not carry into the field of action on that day more than 900 men. The strength of the enemy was 700 Regulars Canadians &c. & 12. or 1500 Indians of the most skillful & famous wariers: Yet Col Johnson so disposed of his mounted volunteers as to compleatly defeat the enemy. The British line of regulars was broken and about 500 exclusive of Officers made prisoners in less than five minutes from the commencement of the action, by the first Battalion Commanded by Col. Jas. Johnson. This was done before the footmen were in ¼ of a mile of the place. Col R. M. Johnson charged on, fought & defeated the whol[e] force of the savages, with about 450 men in (perhaps) less than an hour. In doing this he was not aided by any other corps. Towards the close of the action the advance of what was called the main Army hove in sight, to the edge of the swamp, but did not aid in fighting. The Indians never rallied compleatly, after the first charge on horseback by Col. Johnson & his followers.
        The feelings of Kentucky are alive to mounted men, and I firmly believe that Col Johnson could raise a Division of mounted volunteers in less than

30 days from the time of receiving the order to do so. I know of no person in Kentucky every way as capable of calling men to the field at this time. He stands preeminently high as an Officer, and I believe is willing again to take the field.
        Being with Col. Johnson on the last campaign and an eye witness to the circumstances which I have stated and believing that more usefulness can be effected by men mounted from this state than in any other way, I have thought proper to suggest these ideas. Respectfully yours
        
          B. S. Chambers
        
        
          
   
   Col Johnson previous to charging the Indians dismounted about 100 men & extended their line about 400 yards.


          
   
   B.S.C.


        
      